MEMORANDUM OPINION

                                          No. 04-10-00865-CR

                                    IN RE Damian ESCALANTE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: January 5, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 7, 2010, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                   PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2009-CR-8181, styled State of Texas v. Damian Escalante, Jr., in the
175th Judicial District Court, Bexar County, Texas, the Honorable Mary Román presiding.